Matter of Almonte v Department of Educ. of the City of N.Y. (2015 NY Slip Op 07560)





Matter of Almonte v Department of Educ. of the City of N.Y.


2015 NY Slip Op 07560


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Friedman, J.P., Sweeny, Saxe, Moskowitz, Gische, JJ.


15885 103008/12

[*1] In re Laysa Almonte, Petitioner-Appellant,
vThe Department of Education of the City of New York, et al., Respondents-Respondents.


Law Offices of Stewart Lee Karlin, P.C., New York (Daniel Dugan of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Peter H. Moulton, J.), entered on or about May 2, 2014, which, to the extent appealed from as limited by the briefs, granted respondent New York City Department of Education's (DOE) cross motion to deny the petition and dismiss the proceeding, brought pursuant to CPLR article 78, seeking to annul respondent's determination to terminate petitioner's probationary employment, unanimously affirmed, without costs.
The IAS court correctly determined that DOE did not violate the law or act in bad faith in terminating petitioner, a probationary teacher (see Matter of Johnson v Katz, 68 NY2d 649 [1986]; see also Medina v Sielaff, 182 AD2d 424, 427 [1st Dept 1992]). Petitioner provided insufficient evidence to support her contention that her dismissal was due to bad fath or racial animus (see Matter of Che Lin Tsao v Kelly, 28 AD3d 320 [1st Dept 2006]). The evidence shows that petitioner's employment was terminated based on two classroom observations. Under these circumstances, the IAS court's annulment of petitioner's "U-rating," and DOE's failure to provide a mentor, are insufficient to show bad faith (see Matter of Brown v Board of Educ. of the City School Dist. of the City of N.Y., 89 AD3d 486, 487-488 [1st Dept 2011]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK